                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 RICK ALLEN DECK,

                      Plaintiff,

                      v.                          CAUSE NO.: 3:17-CV-716-PPS-MGG

 INDIANA DEPARTMENT OF
 CORRECTIONS, et al.,

                      Defendants.

                                   OPINION AND ORDER

       Rick Allen Deck, a prisoner without a lawyer, is proceeding on a single claim

that Officer Mosley was deliberately indifferent to Deck’s safety when he failed to

intervene in an inmate altercation that occurred on December 29, 2016. The clerk has

entered a default against Officer Mosley, and the case has now reached the stage where

I must determine what damages should be awarded to Deck. Now, nearly two years

after this case was filed, Deck has filed a proposed amended complaint.

       At this stage of the proceedings, “a party may amend its pleading only with the

opposing party’s written consent or the court’s leave.” Fed. R. Civ. P. 15(a)(2). When

justice requires it, leave should be freely given. Id. “Reasons for finding that leave

should not be granted include undue delay, bad faith or dilatory motive on the part of

the movant, repeated failure to cure deficiencies by amendments previously allowed,

undue prejudice to the opposing party by virtue of allowance of the amendment, [and]
futility of amendment.” Airborne Beepers & Video, Inc. v. AT & T Mobility LLC, 499 F.3d

663, 666 (7th Cir. 2007).

       The proposed amended complaint alleges essentially the same facts as his two

earlier complaints. (ECF 2, 30, 57.) On December 29, 2016, while Deck was housed at

Miami Correctional Facility, he was attacked by six inmates and suffered serious

injuries. Deck alleges that Officer Mosley watched, but he did not call a signal to stop

the attack or otherwise help him. While these allegations state a claim, Deck has already

been granted leave to proceed on that claim.

       Deck again names the Indiana Department of Correction as a defendant, but I

have already explained to Deck (ECF 31) that the IDOC is a State agency and is immune

from suit pursuant to the Eleventh Amendment. See Wynn v. Southward, 251 F.3d 588,

592 (7th Cir. 2001).

       And, Deck names Superintendent Kathy Griffin 1 and Governor Holcomb in his

proposed amended complaint, but he does not allege that either of them was personally

involved in the incident. I have already told Deck (ECF 31) that there is no general

respondeat superior liability under 42 U.S.C. § 1983. See Burks v. Raemisch, 555 F.3d 592,

594 (7th Cir. 2009). Thus, neither Kathy Griffin nor Governor Holcomb are liable to

Deck simply because the oversee operations at the prison or supervises other

correctional officers.




       1   Deck’s previous complaint named Commissioner Carter instead of Superintendent Griffin. (ECF
30.)
                                                   2
      Because the proposed amended complaint states only one claim and that claim is

identical to the claim that Deck has been granted leave to proceed on, it would be futile

for me to allow the amendment. Furthermore, allowing the amendment would result in

unnecessary delay in bringing this case to a conclusion.

      For these reasons, the court DENIES Rick Allen Deck leave to file his proposed

amended complaint. (ECF 57.)

      SO ORDERED on July 12, 2019.

                                                /s/ Philip P. Simon
                                                PHILIP P. SIMON, JUDGE
                                                UNITED STATES DISTRICT COURT




                                            3
